 THE GOLUB CORPORATION355APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommended order of a trial examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership of our employees in Local 474,Amalgamated Meat Cutters&Food Employees,AFL-CIO, or in any otherlabor organization,by laying off,refusing to reinstate,or in any other mannerdiscriminating in regard to their hire and tenure of employment,except aspermittedby theproviso of Section 8(a)(3).WE WILL NOT interrogate our employees and prospective employees in acoercivemanner concerning their union activities or sympathies,create theimpression among our employees that their union activities are under sur-veillance, promise benefits to our employees to induce them to reject theUnion,solicit employees to withdraw their membership or support of theUnion or to encourage other employees to do so, warn employees that wewill close our plant if it is unionized,or threaten our employees with loss ofemployment or with harassment if they continue to support the Union.WE WILL offer to Edward Hook, Sr., and Edward Hook,Jr., immediate andfull reinstatement to their former or substantially equivalent positions,withoutprejudice to their rights and privileges,and will make them whole for anyloss of earnings they may have suffered as a result of their layoffs.All our employees have the right to form,join, or assist any labor organization,or not to do so, and we will not in any manner interfere with, restrain,or coerceour employees in the exercise of these rights.FRESKEETO FROZEN FOODS, INC,Employer.Dated-------------------BY----------------------------------- -------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, FourthFloor, The 120 Building,120 Delaware Avenue, Buffalo,New York 14202, Tele-phone 842-3112.The Golub Corporation,Central Markets Operating Co., Inc.andAmalgamated Meat Cutters, Butcher Workmen and StoreClerks of North America, District Union LocalNo. 1, AFL-CIOThe Golub Corporation,Central Markets Operating Co., Inc.andAmalgamated Meat Cutters, Butcher Workmen and StoreClerks of North America,District Union LocalNo. 1, AFL-CIO.Cases 3-CA-2567 and 2654.June 15,1966DECISION AND ORDEROn February 11, 1966, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that the Respond-ent hadengaged in and was engaging in certain unfair labor practices159 NLRB No. 34. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices and recommended thatthese allegations of the complaint be dismissed.Thereafter, theRespondent and Amalgamated Meat Cutters, Butcher Workmen andStore Clerks of North America, District Union Local No. 1, AFL-CIO, filed exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on February 25, 1965, and amended on April 9, 1965, byAmalgamated Meat Cutters, Butcher Workmen and Store Clerks of North America,DistrictUnion Local No. 1, AFL-CIO, hereinafter referred to as the Union, thecomplaint in the instant case was issued on April 21, 1965.1The complaint inthe instant case, as amended during the course of the hearing,2 alleged that theGolub Corporation and Mechanicville Central, Inc., hereinafter referred to collec-tively as the Company or Respondents, violated 8(a)(1) and (5) of the Act, asamended. In their answer, as amended during the course of the hearing,3 Respond-ents denied the alleged unfair labor practices, as well as the allegation of theappropriate bargaining unit and the allegation of the Union's majority status withrespect to said unit.Pursuant to notice, a hearing was held in Albany, New York, in the instant caseon July 13, 15, and 16, 1965,4 before Trial Examiner Stanley Gilbert.All partiesi By order of the Regional Director for Region 3 the instant case was consolidated withtwo other cases.The Respondents in both of the latter two cases were the Golub Corpo-ration and Central Markets Operating Company, Inc., its wholly owned subsidiary (Cases3-CA-2567 and 2654).The Charging Party in both of said cases was the same as theCharging Party in the instant case.Each of the three cases involved a different store ofa chain of 25 operatedbyThe Golub Corporation.Shortly after the commencement of ahearing on the three cases, the instant case was severed from the other two upon motionof the Respondents (in the three cases) over the objection of General Counsel and theCharging Party.2 The complaint was amended by adding allegations of additional violations of Section8 (a) (1) of the Act to paragraph 18 (a) and 8 (b).8 The answer was amended by admitting the allegations in paragraph 7 of the complaintand by denying-the allegation in paragraph 9 of the complaint.Paragraph 9 containeda description of the collective bargaining unit and an allegation that it is an appro-priate unit.4After the above-mentioned severance of the instant case from the other two caseswith which it had been consolidated, the hearing proceeded on July 13 in said other twocases.After the said two cases were closed for the receipt of evidence, the hearing in.the instant case was resumed on July 15 and was concluded on July 16. THE GOLUB CORPORATION357to the proceedings appeared and were given full opportunity to offer relevant andcompetent evidence.Briefs were received from General Counsel and Respondentswithin the time designated therefor.Upon the entire record5in this case and my observation of the witnesses asthey testified, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSThe Golub Corporation and Mechanicville Central, Inc., its "entirely owned andcontrolled subsidiary," admittedly have common ownership, officers, supervision, andlabor policies.The Golub Corporation operates a chain of 25 retail food storesthrough subsidiary corporations including the above-named subsidiary corporation.The Golub Corporation maintains its principal offices, warehouse, and place of busi-ness in Schenectady, New York, and, through its above-named subsidiary, operatesa store in Mechamcville, New York, the store involved in the instant case.TheRespondent corporations are engaged in business at said locations in the sale anddistribution of groceries, produce, and related products.During the year precedingthe issuance of the complaints involved herein, Respondents in the course and con-duct of their business operations sold and distributed products of a gross value inexcess of $500,000, and during the same period of time received goods valued inexcess of $50,000, transported to their places of business in the State of New Yorkdirectly from States of the United States other than the State of New York.As is admitted by Respondents, they are, and have been at all times materialherein, "individually and collectively" an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondents,Amalgamated Meat Cutters,ButcherWorkmenand Store Clerks of North America,DistrictUnion LocalNo. 1, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.HI.THE UNFAIR LABOR-PRACTICESBackground and Summary of Undisputed FactsOn December 8, 1964, the Union sent a telegram to the Company in which itclaimed to represent a majority of the employees in the store involved in this case,and it expressed its desire to start bargaining negotiations. It offered to submit theirauthorization cards to a disinterested person to check on its claim of majority andrequested a meeting "on this matteras soonas possible." On the same day, Decem-ber 8, 1964, the Union filed a petition in Case 3-RC-3543 for certification as repre-sentative of a unit 6 of the employees in said store.?Within the period of the 30 days prior to December 8, the Union received author-ization cards from 22 employeesin saidunit.8According to the stipulation of theparties, there were 31 employees as of December 8, 1964, within said unit.OnJanuary 18, the Regional Director for Region 3 directed an election be held in thefollowing described unit which he found to be appropriate:All regular full-time and regular part-time employees including the meat andproduce department managers, and the head cashier, employed by the Employer5 GeneralCounsel's motion, which wasunopposed, to correctthe transcript of the testi-mony is hereby granted.9 Although the description of the unitin the petitionvariesinwording from the de-scriptionof the unit found to be appropriatein the representation proceeding and de-scribed in the complaint,Itappears that there is no variance in substance between saiddescriptions7 Although only Meehanicville Central,Inc.,was named as the employer in the repre-sentationproceeding, as found hereinabove,both it andthe Golub Corporationare a singleemployer.8The Respondents,however, attacked the validityof a number of said cards, contendingthat the Union did not have validauthorization cards froma majority of the employeesin the said unitThis Issue is considered hereinbelow 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD[the Company] at its Mechanicville, New York, retail store, but excluding thestoremanager, assistant store managers, office clerical employees, professionalemployees, watchmen, guards, and supervisors as defined in the Act.Pursuant thereto an election by secret ballot was conducted under the direction andsupervision of the Regional Director, on February 17, 1965, with the followingresults:Approximate number of eligible voters---------------------------- 28Void ballots--------------------------------------------------0Votes cast for the Union----------------------------------------4Votes cast against the Union------------------------------------ 24Challenged ballots---------------------------------------------0On February 23, 1965, the Union filed timely objections to the conduct of theelection.By Decision dated March 31, 1965, the Regional Director set aside theelection and directed a new election.By an order dated April 30, 1965, theRegional Director approved the Union's request for permission to withdraw itspetition in said representation proceeding.The Company sent three letters to their employees (dated February 2, 8, and 12,1965) dealing with the forthcoming election.By letter dated February 11, it invitedemployees and their wives or husbands to attend a dinner meeting to be held on theevening of February 16 and advised the employees that they would be paid for theirtime spent at the said meeting.The dinner meeting was held on said date andWilliam Golub, an officer of the Company, delivered a speech with respect to theforthcoming election (which was held the next day, less than 24 hours after saiddinner meeting) .9.-The IssuesThe following issues are raised by the pleadings in this case:1.Whether Respondents violated Section 8(a)(1) of the Act by conduct allegedto have been engaged in by various admitted supervisors as follows:(a) By Vitale, the store manager, early in January, 1965.(b) By announcements of a general wage increase to employees as a group andindividually.(c)By letters to employees from William Golub, an officer of the Company, andby a speech by Golub at a dinner meeting on February 16, 1965.(d) By promising and giving employees payment for their time spent at said din-ner meeting on February 16, 1965.(e)By John Moran, personnel director, and Roger Hoyt, a district manager, whoallegedly engaged in unlawful surveillance of employees on February 1, 1965.2.Whether the unit described in the complaint is an appropriate collective-bargaining unit.3.Whether on December 8, 1964, the date the Union requested the Company torecognize and bargain with it, the Union represented a majority of employees in saidunit.4.Whether commencing on or about December 8, 1964, and at all times there-after, Respondents refused to bargain collectively with the Union in violation of Sec-tion 8(a)(5) and (1) of the Act.A. The allegations of violations of Section 8(a) (1) of the Act1.Employee Lola Beigler testified that, in January of 1965, Store Manager FrankVitale stopped her when she was on her way to her work area and made the state-ment to her that as long as she worked in the store he tried to treat her "right,"that they were "always on friendly relations," and that the employees could come tohim with any problems. She further testified that he said "if the Union should getin, it wouldn't be on a friendly basis, it.would be on a business basis and that we[the employees] would have to go to a shop steward." This testimony, which wasuncontradicted, is credited.Nevertheless, it does not appear that his statement canreasonably be construded as a threat of economic reprisal for adherence to theUnion.At most, it is an expression of opinion that, once the Union represents theemployees, their grievances or problems concerning their working conditions would-B Insettingaside the election the RegionalDirectorconsidered only the objection withrespect to thebreachof the 24-hour rule set forth inPeerless Plywood Company,107NLRB 427. THE GOLUB CORPORATION359have to be handled through a union steward rather than directly between employeesandmanagement. It is concluded that this does not constitute interference,restraint, and coercion within the meaning of Section (a) (1) of the Act, but isprotected under Section 8(c) of the Act.2.Employee Fred Russon credibly testified that, at the end of November or thebeginning of December 1964, Vitale and the district manager called about five ofthe employees together and told them there was going to be a pay increase the firstof the year.The record reveals that at a Christmas party on December 13, 1964,atwhich employees of the store involved herein and of four other stores of theCompany's chain were present, Golub announced that a general wage increase wouldbe given to employees at all the 25 stores in the chain.This wage increase wasmade effective on January 4, 1965.10Employee Eleanor Carbone testified that, late in December, Vitale, the storemananger, called her into his office and told her that "the Company agreed to giveall the full-time employees a $5 raise starting the first of the year." She furthertestified that when he made this statement he said nothing which led her to believeitwas conditioned upon giving up "any interest in the labor organization."Employee Marjorie Green testified that in the latter part of December, Vitale andJohn Moran, personnel director of, the Company, came up to her at her workingstation and spoke to her.Her testimony of what they stated is as follows:A. They said there was going to be a $5 increase for all full-time employeesand a 10 cents an hour increase for the part-time employees.Q.Was anything else said?A. That the vote for the Troy store was not definite.Q.Was there any other conversation?A. Not that I could recall, no.It appears that the announcements, particularly on December 13, of a general wageincrease were not specific as to the amount, and individual employees were givenmore specific information as to what.the amount was to be prior to the effectivedate of the increase, according to the above testimony which is credited.In a letter dated February 12, 1965, which was sent to the employees of the storeinvolved herein, the following was stated, among other things:-False and -misleading- promises- are being made to you about potential benefits.We are proud of our total benefit package.This package was put togetherover the years without the need for outside pressure.We have never said thatthis package cannot be improved. It has been improved from time to timebefore the Union appeared. In fact, -we were still working on improvementswhen the Union suddenly took an interest in your dues.We are still workingon this package for your personal benefit.Why, during this past year, amongother improvements, we again increased the wage ceiling for each and everyemployee and it was not theUnionthat got this or. any time before.We alsoincreased the benefits on your health insurance plan at a substantial cost to thecompany and at no increased cost to you and, again, voluntarily by the com-pany and not by the Union.In view of the facts that the general wage increase had been generally announcedto the employees on December 13, 1964, it appears that the reference to the wageincrease in said letter of February. 12 can only reasonably be construed as areminder that the increase had been granted. It is assumed that the employeesmust have been aware of.the fact.that the wage increase had already been madeeffective in other stores in the chain; and that it had still not been effective in theirstore.However, there is nothing in the letter which would indicate that the wageincrease would only be made applicable to them, if they rejected the Union as theirbargaining representative.On the contrary, it would appear, from the letter, thatthey were assured of the wage increase in any event.Essentially the issue of whether the announcements of the wage increase (madeto the employees as a group and to some of the employees individually) were viola-"The wage increase was withheld from the employees in the store involved in theinstant case, as well as in another store, because of the pendency of representation pro-ceedings involving each of the two stores.However,the increases were subsequentlygranted to the employees retroactiveto January4, 1965.There is no contention in thiscase that-the withholding of the increase or the subsequent granting of the increase con-stituted a violationof the Act. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of Section 8(a)(1) of the Act must be resolved by a determination of the factsleading up to said announcements. John A. Moran, personnel director of the chain,who was called as a witness by General Counsel, testified to the action taken by theCompany in deciding to grant the wage increase.He testified that, in July orAugust 1964, he made a study of the wage structure of competitive chains.Hefurther testified that in September he met with members of top management atwhich time it was decided that a wage increase would be granted and would beannounced at the Christmas parties at the end of the year.Moran also testifiedthat one of the reasons for granting the wage increase was that competitive chainshad increased, or were about to increase, their wages, "so we felt we had to dosomething or lose our people."Considerable testimony was elicited from Moranon cross-examination concerning the study he made of the wage structures of com-petitive chains and their wage differentials, which testimony was uncontradicted.The record does not answer the question which arises in my mind as to why therewas a delay from September to December in theannouncementby the Company ofthe wage increase if the wage differentials were an important factor in deciding togrant it.Nevertheless,the absence of such answer is not of sufficient weight topersuade me that Moran's testimony should be discredited.Moran was a convinc-ing witness and that portion of his testimony which could have been verified orcontradicted by disinterested witnesses remained unchallenged."Based upon the credited testimony of Moran, it is concluded that the Respond-ents decided in September 1964,to grant a wage increase which was at a time priorto the advent of the Union, and, therefore, it could not have been intended or cal-culated to deter employees from adhering to the Union.Consequently it is furtherconcluded that the subsequent announcements of the decision were not violative ofSection8 (a)( I) of the Act.3. It is alleged and General Counsel contends that by letters dated February 2and 8, 1965, which Golub sent to the employees and by the speech he made at adinner meeting of employees on February 16, 1965, the employees were threatened"with layoff and less favorable working conditions" in violation of Section 8(a)( I)of the Act. It is also alleged and General Counsel further contends that said sec-tion of the Act was violated by "urging employees to deal or bargain directly withRespondent."The letters are quite lengthy, and Golub's testimony of what he said in his speechrequired approximately 25 pages of the transcript.Therefore, it does not appearpractical to quote in this Decision the letters and speech in their entirety. Instead,there is quoted hereinbelow the excerpts therefrom upon which the General Counselrelies in support of his contentions.They are as follows: (from the letter ofFebruary 2)Companies that have been forced to meet excessive Union demands have beenknown to be forced out of business.The employees at the other local chain[Saveway] were not fooled by Union promises and flatly rejected them justa short time ago.Large chains which have been forced to sign up with the Unions have beenknown to increase the work load of all their individual employees by reducingthe number of employees in order to offset the higher costs.They find thatthey have to get the same amount of work done by fewer people to remaincompetitive.From the letter of February 8, the following:2.What does the choice of a union do to personal relationships? It meansthe end of a close relationship between you and your manager-or othermanagement personnel.You certainly must recall that from time to timeyou may have asked the manager for some special personal arrangement orprivilegewhich he probably gladly granted, such as time off when your chil-dren were sick, weddings, for haircuts, a school prom, emergencies at home,and to catch up on studies., If there were a union contract, such "personalprivilegesmost likely could not be granted. Special privileges could be for-bidden under a contract and be in violation of the contract. In such cases,Moran testified that he had conversations with officials of two competitive chains withrespect to their wage structures which revealed that substantial wage differentials existedbetween the two chains and the Company. THE GOLUBCORPORATION361we could not^deal directly with you, but only through your union representa-tive.You will not be able to solve problems directly as we have been doing.Do not be fooled by. those who tell you otherwise-especially those fellowemployees who might try tofrightenyou into thinking that they can controlyour job.And from his testimony as to the speech, the following:We have never had tensions or misunderstanding.We have always beenable to talk them out, and they are here. They bring in thesetensions andthese difficulties which you would be subject to under their regime.Now,don't forget also that if they were to come in that many of the human thingsthat we are now doing as a matter of course would no longer be possibleif they were here under contract.Many of the little human things like we do,like giving you privileges where you want to go out to dances or if you haveto play in a basketball game; or a child is sick, or of a dozen reasons.Wewill always give you reasonable consideration.Under a contract we wouldbe subject to the rules of that contract. If we did these things, we could becharged with favoritism, we would be violating our contract.These thingscould well go by the boardas a result ... .In addition to the above, consider the following portion of Golub's speech to bepertinent:Now, they [Union organizers] come along and tell you of all the things theyare going to do for you if they are in. They tell you you have many prob-lems, let me remind you again our business is one in which we operate ona very very tight margin or profit, we are happy if we can when all this isfinished come out with a 1% profit net in our company-and believe me,up to this point we haven't even come to that due to a variety of circum-stances.We are happy when we reach. that point.Now, how much of adifference does that 1 cent allow for in leeway if you are faced with manyadditional unrealistic demands which add to your overheadand expenses.Thereisn'ta great deal of leeway, it is much too tight we know where thishas been the case, we hear in manycaseswhere this has been thecase,wehear in many cases where troubles have resulted in both larger chains and insmallerchains and in other businesses.Thereisonelarger chain which gota contract,asweare informed by many of their unhappy people who havecome to us filing applications for jobs, that they wanted to get out of thecompany and get into a company like ours where thereis nounion contract.They told ussincethis contractcameinto being, the company raised theprices in many directionsand isnot doing the business they use to do as aresult of this, that the company has layed off its large number of people. Ibelieve that the figures they have given us is around about 25% of their helpboth full time and part time and that the people who are leftmust do atougher job because they have got to do the work those who were let outhave to do.Their people tell many of ours around the store that theycouldn't, and very often they can't,cometo work at those times where awoman may have children that go to school and take a cut. This is oneexample we know of in a smaller concern known as the Bow Market. Theowner told us that due to theunioncontract they were being forced out ofbusiness.They couldn't stand the gap and the owner told us because of uniondemands, he had to close up. There was a big discount store called Maxiumswhere we here [hear] because of union demands they were forced out ofbusiness.These are examples of what have happened.This is the kind ofthing that can happen when unrealistic demands and a burden is put on acompany.Don't ever forget that and keep that in mind.It is concluded from the above quoted excerpts, when considered in context witheach other and in the context in which they appeared, that Golub clearlyimpliedthat the inevitable results of the employees electing to have the Union representthem would be a loss of personal privileges which the Company had formerlyextended to them, and a layoff of some of the employees, a cut in their hours ora closingof the store.This exceeded the bounds of lawful expression of opinionwithin themeaningof Section 8(c) of the Act.The letters and speech, in myjudgment, were calculated, to create and instill in the minds of the employees afear of loss of privileges and economic suffering as a result of their adherence tothe Union, and constituted interference,restraint,and coercion within themeaning 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 8(a)(1) of the Act.Bernardin, Inc.,153 NLRB 939;LouisianaManu-facturing Company,152 NLRB 1301;N.L.R.B. v. Miller-Charles and Company,341F.2d 870 (C.A.2); Collins & Aikman Corp.,143 NLRB 15.With respect to the allegation and contention that the Company was violatingSection 8(a)(1) of the Act by urging that the employees deal directly with theCompany instead of through the Union, the General Counsel offers no explication inhis brief.Of itself, the urging by an employer in the course of a preelection cam-paign that his employees deal directly with him instead of through a union is notviolative of the Act.True, in urging that the employees do not deal through aunion,Golub did violate the Act,, as found hereinabove.However, no purposewould be served in reiterating the above findings, since it was implicit therein thatthe statements found violative of the Act were in support of Golub's attempt topersuade the employees to deal directly with the Company rather than through theUnion.4. In the Company's letter of February, 11, 1965, inviting employees td attend thedinner meeting on February 16, the employees were advised that they would be paidfor the time spent at said meeting.The record indicates that such payment was, infact,made to them. In his brief the General Counsel contends that said paymentwas violative of Section 8 (a) (1) of the Act, and, in support of this contention, citesU-Tell Corporation,150 NLRB 1534. In the cited case the Board adopted the con-clusions of the Trial Examiner which included the following:In paying its employees for attendance at plant meetings whenprior to theUnion's organizing campaign it had not so paid them,Respondent grantedthem an economic benefit which, when taken in conjunction with Dumke'sremarks on the following day to the cashiers that if the Union came in theywould be deprived of certain specific benefits previously enjoyed suggests the"fist inside the velvet glove" as the Supreme Court described it inN L.R.B. v.Exchange Parts,375U.S. 405.This was violative of the Act. [Emphasissupplied.]From the above quotation it appears that an important factor in finding the paymentto be a violation was the fact that prior thereto the Respondent in said case had notpaid employees for attending plant metings.There is no showing in this case thatthe Company had not previously followed the practice of paying employees for theirtime spent at meetings similar to that of February 16.Therefore, it is concludedthat the General Counsel has not proved by a -preponderance of the evidence theallegation that the promise of such payment and the payment itself were violativeof Section 8 (a) (1) of the Act as alleged.5.On the night of February 1, 1965, the Union held a meeting attended by sixto eight employees in Joyce's Log Cabin, a restaurant and bar located in Mechanic-ville.The meeting was held in a backroom of the establishment.The meetingstarted about 8:30 p.m. and lasted about an hour.The record reveals that whilethemeeting was in progress, two supervisors of the Company, Moran, personneldirector, and Roger Hoyt, a district manager, entered Joyce's Log Cabin and seatedthemselves at the bar.The record further reveals that persons at the bar cannot seeinto the backroom, where the meeting was being held, but can see anyone wholeaves the backroom.BothMoran and Hoyt testified that they had had dinner in Hoyt's home inMechanicville and that after dinner Hoyt proposed that they go to Joyce's LogCabin "to have a beer."According to their testimony, shortly after they arrivedthe bartender informed Hoyt that "there was a union meeting taking place in thebackroom " Each of them also testified that they had no knowledge prior thereto ofsaidmeeting.They arrived at some time between 8.30 and 9 p.m. and remainedthere for at least an hour to an hour and a half after the employees left the meet-ing.12Richard Charmelo, one of the union organizers, testified that when the meet-ing terminated, Constance Foley, one of the'employees, went out of the room to gether coat and came back and announced that Moran and Hoyt "were at the bar."He further testified that, at the time she made the announcement, he turned his headtoward the door and saw Hoyt standing in the doorway and looking into the room.Hoyt denied that he did so.None of the others present at the meeting testified toseeing Hoyt in the doorway, nor were they questioned with regard thereto."The employees left the meeting about 9:30 pm.Moran testified that he and Hoytleft around 1 a.m., and Hoyt testified that they left about 10:30 or 11: 00 p in.Nosignificance is attached to this variance in their testimony. THE GOLUB CORPORATION363The General Counsel in arguing that the Respondents engaged in surveillancepoints out that although Hoyt and Moran were informed by the bartender that therewas a union meeting in the backroom, they nevertheless ordered drinks and stayedfor the "remainder of the evening."General Counsel further argues in his brief,"While such conduct in itself may be questionable, the true motivation of theirremaining is shown in Moran's statement that if he had known there was a unionmeeting, he'd have been 25 miles away and Hoyt's similar candid admission that hewished he didn't know about it because he wouldn't have been there." It appearsfrom the uncontradicted testimony of Hoyt that he frequently visited Joyce's LogCabin and had a "first name" relationship with the bartender. It also appears thatthe bartender was familiar with Hoyt's place of employment and position.Both Moran and Hoyt appeared to be convincing witnesses and there is nothingin the record on which an inference can be based that they had knowledge of themeeting prior to their arrival at the bar.Their testimony is credited as to why theywere there and as to what occurred while they were there.There is no substantialconflict in the testimony of General Counsel's witnesses and that of Moran andHoyt as to what occurred at the place except for the contradictory testimony ofCharmelo that Hoyt stood in the doorway and looked into the backroom.Hoyt'sdenial of Charmelo's testimony is credited.13 It appears that Hoyt and Moran wouldhave exercised better judgment to have left after learning of the meeting, insteadof remaining, particularly in view of their admissions, to which General Counselreferred, that they were told by the bartender of the meeting while it was still inprogress and that had they known of the meeting they would not have been there.However, these admissions do not, as General Counsel argues, indicate that they hadcome there with the intention of engaging in surveillance; nor do they indicate thatthey would not have remained, had they not had an unlawful purpose. It is con-cluded that they were innocent of any intention to engage in surveillance when theyentered the bar, and there is nothing in the record from which it may be inferredthat they would not have remained as late as 9:30 p.m. (the time the meeting termi-nated), had there not been a meeting, but did so in order to gain information as towho attended the meeting or to create the impression that they were engaging insurveillance.It appears they remained for at least an hour or more after the meet-ing ended, a considerable period beyond the time which would have been required toaccomplish said purposes.Therefore, it is determined that the General Counsel hasnot proved by a preponderance of the evidence that they engaged in unlawful sur-veillance as alleged.B. The appropriate bargaining unitThe complaint contains the following allegation:All regular full-time and regular part-time employees including the meat andproduce department managers, and the head cashiers, employed by RespondentMechanicville [the Company] at its Mechanicville, New York retail store, butexcluding the store manager, assistant store managers, office clerical employees,professional employees, watchmen, guards, and supervisors as 'defined in theAct, constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.By their answer, as amended, Respondents denied the foregoing allegation.General Counsel offered no evidence in support of this allegation and in his briefrelied on the finding in the representation proceeding of the appropriateness of theunit (which issue apparently was litigated therein).However, the petition in saidrepresentation proceeding was withdrawn prior to the hearing of this case whichraises a possible question as to whether it is appropriate to rely on said findingtherein.On the other hand, the Respondents offered no evidence in support of theirdenial of the appropriateness of the above described unit.InClermont's, Inc.,154 NLRB 1397, the Board stated as follows:,InSav-on Drugs,ilthe Board revised its appropriate unit criteria for retailchainstore operations and held that the same. unit policy factors would beapplied to chainstore operations as are applicable to multiplant enterprises in11138 NLRB 1032."This is not only predicated on the demeanorof thewitnesses but also on the factthat there was no testimony corroboratingthat ofCharmelo.Itwould appear in thecircumstancesthat hadhe stood in thedoorway he, would havebeen seenby otherspresent in the room as well as by Cbarmelo. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral.In Frisch's Big Boy I11-Mar,12the Board stated that "a single-plantunit is presumptively appropriate unless it be established that the single planthas been effectively merged into a more comprehensive unit so as to have lostits individual identity."12147 NLRB 551, (Members Leedom and Jenkins dissenting)Even assuming that the finding in the representation proceeding may not be reliedupon to establish the appropriateness of the unit, since it may be presumed that asingle-store unit in a retail chain store operation is an appropriate bargaining unit,and, since Respondents have offered no evidence to rebut this presumption,14 it isconcluded that the above-described unit is an appropriate unit for the purpose of col-lective bargaining within the meaning of Section 9(b) of the Act.C. The Union's majority representationIt is alleged in the complaint that on or about December 7, 1964, a majority ofthe employees in the above-described unit "designated or selected the Union as theirrepresentative for purposes of collective bargaining" with the Company.TheRespondents, in their answer, alleged that they had no knowledge with respect tosaid allegation.However, Respondents, in their answer, denied the further allega-tion in the complaint that "at all times since December 7, 1964, and continuing todate, the Union has been the representative for purposes of collective bargaining ofthe employees" in the above-described unit. In support of said denial Respondentsattacked the validity of a number of the authorization cards upon which GeneralCounsel relies as proof of the allegation of majority representation.The record discloses that the Union demanded recognition on December 8, 1964,and that on said date there were 31 employees in the unit which the Union claimedto represent.There were introduced into evidence authorization cards which weresigned by 22 of the employees in said unit within a period of less than a monthprior to December 8, 1964. There is no dispute as to the authenticity of the signa-tures or with respect to the dates on which the cards were signed.Respondents'contention with respect to the invalidity of a number of the cards is, in substance,that they were obtained upon misrepresentation and, therefore, cannot be relied uponin support of the Union's claim of majority representation.The cards clearly and unambiguously authorize the Union to represent theemployees who signed them as their collective-bargaining representative, no refer-ence is made therein to an election, nor is there any wording from which some alter-native purpose may be inferred by the signing of said cards.1514 It is noted that in a representation proceeding involving another store in the com-pany's chain (Case 3-RC-3531)the Board found,based upon a stipulation,that theemployees in that store constituted an appropriate bargaining unit>a The cards read as follows on their face(the back being blank)AUTHORIZATION FOR REPRESENTATION UNDER THENATIONAL LABOR RELATIONS ACTDate--------------------I, the undersigned, employeeof ----------------------------------------------Name of the CompanyEmployed as ---------------------------------------------------------------Job TitleHereby authorize the Amalgamated Meat Cutters, Butcher Workmen & Store Clerksof North America, District Union Local No. 1, AFL-CIO, to representme and, in mybehalf negotiate and conclude all agreements as to wages, hours and all other con-ditions of employment.The full power and authority to act for the undersigned as described herein super-sedes any power or authority heretofore given to any person or organization torepresent me, and shall remain in full force and effect for one year from date andthereafter,subject to thirty(30) days' written notice of my desire to withdraw suchpower and authority to act for me in the matters referred to here.------------------------------------Signature of EmployeePlant or Store------------------------------------AddressTHIS CARD CONFIDENTIAL THE GOLUB CORPORATION365In their brief Respondents contend that 8 of the 22 cards are "invalid" andanother 8 are "doubtful." Since there were 31 employees in 'the unit, 16 valid cardswould be required to support the Union's claim of majority.Respondents' argument as to the validity of the cards is as follows:The testimony ofeightspecific witnesses proved that they signed their cardsafter being given reason to believe that these cards didnotconstitute a choiceof bargaining agent.Moreover, the contradiction of the testimony given bytwo of General Counsel's witnesses as to the validity ofeightadditional cardspresented by these two witnesses combined casts a serious doubt on these addi-tional cards.In substance Respondents argue that the cards are not valid or are doubtful becauseof representations (made by the persons soliciting the signatures) with respect to thepurpose of signing the cards, particularly with respect to statements about an elec-tion.It is well established that cards may not be counted towad a majority if theywere signed upon representation that they weresolelyoronlyto obtain an election.The Shelby Manufacturing Company,155 NLRB 464. The evidence upon which theRespondents rely in support of their contentions will be considered in light of theclear statement of the single purpose set forth on the card.With respect to the card of Eleanor Carbone, Respondents point out in their briefthat she testified that when she was given the card "there was discussion about anopportunity to vote" and that the statement was made to her that "if they gotenough people they would have a vote and the Union in." 16 Carbone also testifiedthat she read the card before signing it and, further, that she did not recall whetheranything was said about an election. It is concluded that her testimony does notestablish that her signature was obtained upon the representation that it was solelyor only for the purpose of obtaining an election.Therefore, her card is consideredvalid.With respect to the card of Mary Rose Beniati, Respondents point out in theirbrief that in soliciting her signature one of the union organizers, "Jack," apparentlyJohn Cominsky, stated to her "that the card meant merely nothing.That it justgave them the right to petition the store if they got enough signed and if I did get inthe ballot box it would be my own decision." In view of this representation, it is con-cluded that her card is not valid authorization and cannot be relied upon for proofof majority representation.With respect to the card of Frank Marinello, considerable testimony was elicitedfrom him in regard to the circumstances in which he signed.He apparently had aprotracted conversation with Cominsky who solicited his signature at a union meet-ing which Marinello attended.Marinello testified that he told Cominsky that hethought if he signed the card that it meant he was in the Union and that Cominskytold him "it was merely to get enough signed or a certain percentage and to get avote."In view of this representation, it is concluded that Marinello's card cannotbe relied upon toward proof of majority representation.With reference to the card of Vincent Zielnicki, Respondents point out that hetestified that a fellow employee solicited his signature and that "she said we are try-ing to get a union vote in the store and would I wish to sign a card, which I did."He further testified that she also stated that it "didn't mean I had to vote for theunion, it meant it was bringing a vote to the store." On cross-examination, however,his testimony was as follows:A. The only thing she said, if we have enough cards signed we will have avote in the store.Q. Did she say anything about an election?A. If we have a sufficient number of cards signed that we will have an elec-tion in the store.Q.When did you sign the card, before or after she said that?A. Before.It is concluded that the representations made to him about an election were not suchas to reasonably have caused him to believe, particularly in veiw of the clear word-ing of the card, that the sole or only purpose for signing the card was to obtain an19Her signature was obtained by two unionorganizers,one of whom, "John,"was ap-parently John Cominsky. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection.Furthermore, it appears that he signed before the representation was madeabout an "election."Therefore, it is concluded that his card constitutes a validauthorization.With regard to the card of Marcella, McCarthy, Respondents point out that shetestified that her signature was solicited by a fellow employee, Fred Russom, whoasked her "if I would sign theunioncard to petition for a vote in the market; if wewanted a union or not, to have to bring a vote in the store." She further testifiedthat he then handed her the card, that she read it, andsigneditafter she read it.It is concluded that the statement made to her cannot reasonably be construed as arepresentation that her signature was solicited only for the purpose of obtaining anelection in view of the clear language of the card and her testimony that she read itbefore she signed it.Therefore, it is concluded that her card is a valid authorization.With respect to the cards of John Pepe and Mary Petregnani, the employees testi-fied to the conversations they had with Russom, who solicited their signatures, whichtestimony, if credited, might well furnish the basis for finding their cards to beinvalid.Their testimony, however, was contradicted by Russom when called as arebuttalwitness.However, the resulting credibility issue need not be resolved:Even if these two cards were to be considered invalid, the Union would still have 18valid cards and thus authorization from a majority of the employees in the unitwhich numbered 31.This is predicated on the above findings that, of the eight cards which Respondentscharacterized as "invalid," at least four are valid, and upon the conclusion that thereisnomerit in Respondents' contention that the eight cards which the Respondentscharacterize as "doubtful" cannot be considered valid authorizations.Respondentspoint out in their brief that four of the said "doubtful" cards were obtained byCominsky and the other four by Russom. The gist of Respondents' argument seemsto-be that the eight "doubtful" cards signed by employees who were not called totestify should be considered invalid because of the testimony given by other employ-ees, those whose cards were characterized by the Respondents as "invalid."Therecord fails to disclose that there was an invariable pattern of misrepresentation byCominsky ahd Russom in soliciting the cards. It is deemed inappropriate to inferthat because in twoinstancesCominsky represented that the cards were solely forthe purpose of an election and in two other instances Russom may have made sim-ilar representations, they did the same thing in soliciting the signatures on the eight"doubtful" cards.Respondents offered no explanation as to why they did not callas witnesses the employees who signed said "doubtful" cards.17Consequently, it isconcluded that the so-called "doubtful" cards of Judith Nolan, Mary L. Thompson,Thomas Dunn, Edward Cowan, Matthew Crandall, Constance Mellon, Robert Kras-zewski, and Robert DeMarco are valid authorizations.The validity of the remain-ing six cards was not attacked by Respondents, and there is no evidence in therecord upon which such an attack could be based.i$It is concluded that the Union had a total of at least 18 valid authorization cards,and, therefore, represented a majority of the employees in the unit of 31.D. The refusal to bargainAs stated hereinabove, on December 8, 1964, the Union sent a telegram to theCompany claiming to represent a majority, expressing the desire to start bargainingnegotiations, and offering to submit their authorization cards to a check by a dis-interested person.On the same day the Union filed a petition for certification inCase 3-RC-3453.The Company made no reply to the above telegram. On Janu-ary 18, 1965, the Regional Director for Region 3 directed an election be held in theunit found hereinabove to be appropriate.The election was held on February 17which the Union lost by a substantial vote.On February 23 the Union filed timelyobjections and the Regional Director subsequently set aside the election and directeda new election be held.The complaint in the instant case was issued on April 21,1965, and by an order dated April 30, 1965, the Regional Director approved theUnion's request for permission to withdraw its petition in the aforesaid representa---17 Respondents called a number of employees to testify with respect to most of the cardswhich Respondents characterized as "invalid "is One of said cards was signed by George Lane, a witness called by Respondent, whosetestimony was that he gave,the signed card to Russom,that Russom said nothing to himbefore he signed the card, and that he told Russom, "Whatever you guys do, that is whatI want to do." THE GOLUB CORPORATION367tion proceedings.The General Counsel contends in his brief that he has provedthat the Company refused to bargain with the Union despite its demand on Decem-ber 8, that at the time of its demand the Union represented a majority of the unitclaimed,that in the circumstances of this case Respondents'refusal to bargain wasin violation of Section 8(a)(5) and (1) of the Act, and thatas anappropriateremedy the Company be required to bargain with the Union, since the aforesaidelection was set aside based upon a timely filed objection which was sustained. Insupport of his position General Counsel citesBernet Foam Products Co., Inc.,146NLRB 1277,andIrvingAir Chute Company, Inc.,149 NLRB 6270.It is well settled that an election is not the only method by which a union's repre-sentative status may be determined.United Mine Workers v. Arkansas Oak Floor-ing Co.,351 U.S. 62, 71-72. It is also well settled that where a union has authori-zation cards which were signed by a majority of employees in an appropriate unitthe employer violates Section 8(a) (5)'and (1) of the Act if he refuses to bargainwith the union, unless he is motivated by a good-faith doubt of the union's majoritystatus.If, however, it is determined that the employer refuses to bargain because herejects the collective-bargaining principle or desires to gain time in which to under-mine the union and dissipate its majority, he has violated Section 8(a) (5) and (1)of the Act.Joy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F.2d 732 (C.A.D.C.),cert. den. 341 U.S.494; Winn-Dixie Stores, Inc.,143 NLRB 848, enfd. 341 F.2d 750(C.A.6); Cumberland Shoe Corporation,144 NLRB 1268, enfd. 351 F.2d 917(C.A. 6). In making such a determination consideration must be given to all rele-vant facts in the case, including any' unlawful conduct of the employer.There is nothing in the record to, indicate the the Company responded orally orby written communication to the Union's telegram of December 8. The Companydoes not, in its brief, contend that its failure to respond was motivated by a good-faith doubt of the Union's majority status. Its defense appears to be that the Gen-eralCounsel has failed to prove that the. Union represented a majority of theemployees in the unit at the time of its demand, and, also, that the General Counselhas failed to prove that the Company engaged in conduct violative of Section8(a)(1) of the Act as alleged in the complaint.It has been found hereinabove that the Union did represent a majority of the unitat the- time of its request for recognition and bargaining on December 8, 1964,and that the General Counsel did prove certain of the allegations of conduct viola-tive of Section 8(a)(1) of the Act.Therefore it remains to be determined fromthe circumstances in this case whether the Company's failure to respond affirma-tively to the Union's telegram of December 8 constituted a refusal to bargain viola-tive of Section 8(a) (5) of the Act.In my opinion the Company's failure'to respond to the telegram was tantamountto a refusal to recognize and bargain with' the Union or to accept the offer of acard check as proof of the Union's majority status. ' It is concluded from the recordthat the Company ignored the telegram, not because it had a good-faith doubt of theUnion's majority status, but in order to gain time in which to undermine the Unionand dissipate its majority.There is nothing in the record which indicates that atthe time it received'said telegram the Company had it reasonable basis for doubtingthe Union's claim of majority representation.The record discloses that commenc-ing on February 2, 1965, the Company embarked on a campaign to discourage itsemployees from adhering to the Union by letters dated February 2, 8, and 12 andby a speech at a dinner meeting of its employees on February 16, the night beforethe election.Itwas found hereinabove that through the medium of 'Golub's lettersof February 2 and 8 and his speech on, February 16 the Company violated Section8 (a)( I) of the Act by implying that, as an inevitable result of their electing to havethe Union represent them, the employees would suffer a loss of personal privilegeswhich the Company had formerly 'extended to them and there. would be a layoff ofsome of the employees, a cut in their hours, or, a closing of the store. In view ofthis finding and of the finding that at the time of the Comapny's receipt of theUnion's request for recognition and bargaining there was no reasonable basis fordoubt that the Union represented a majority of the employees, it is concluded that,commencing on December 8, 1964, the Company refused to bargain in good faithwith the Union in violation of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT UPON COMMERCE OF RESPONDENTS' UNFAIR LABOR PRACTICESThe activities of the Respondents found to have been violative of the Act in sec-tion III,above, occurring in connection with the operations of the Respondents 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in section I, above, have,a close, intimate,and substantial. relation totrade, traffic, and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYIt having been found that the Respondents engaged in certain unfair labor prac-tices, it will be recommendedthat theycease and desist therefrom and that they takecertain affirmative action which is deemed necessary to effectuate the policies of theAct.It having been found that the Respondents refused to bargain in good faith withthe Union,itwill be recommended that Respondents bargain, upon request, with theUnion and embody any understanding reached in a signed agreement.Bernel FoamProducts,Inc.,146NLRB 1277;Irving Air Chute -Company,149 NLRB 627.Upon thebasis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondents are individually and collectively an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By letters to the employees dated February 2 and 8, 1965, and a speech toemployees on February 16, 1965, Respondents interfered with, restrained, andcoerced employees within the meaning of Section 8(a)(1) of the Act.4.All regular full-time and regular part-time employees,including"the meat andproduce department managers and the head cashier, employed by Respondents [theCompany] at their Mechanicville, New York, retail store, but excluding the storemanager, assistant store managers,office clerical employees,professional employees,watchmen, guards, and supervisors as defined in the Act, constitute a unit appropri-ate for the purpose of collective bargaining within the meaning of Section 9(b) ofthe Act.5.At all times material since December 7, 1964,the Union has been the exclusiverepresentative of all the employees in the aforesaid unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) of the Act.6.By refusing to bargain with the Union on or about December 8, 1964, andthereafter,Respondents engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.7.The General Counsel has failed to prove by a preponderance of the evidencethe violations of Section 8(a)(1) of the Act alleged in the complaint except thoseallegations found hereinabove to have been sustained.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, it is recommended that The Golub Corpo-ration and Mechanicville Central,Inc., their officers, agents,successors,and assigns,shall:1.Ceaseand desist from:(a)Refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit found herein.(b) Interfering with,restraining,and coercing employees by implying that as aninevitable result of selecting the Union as their bargaining representative they willsuffer a loss of privileges and economic detriment.(c) In any other manner,interfering with,restraining, or coercing employees inthe exercise of their rights to self-organization;to form, join or assist any labororganization;to bargain collectively through representatives of their own choosing;to engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection; or to refrain from any and all such activities.2.Take the following affirmative action:(a) Bargain with the Union,upon request, as the exclusive representative of theemployees in the unit found appropriate herein with respect to wages, hours, and THE GOLUB CORPORATION369other conditions of employment, and if an understanding is reached embody suchunderstanding in a-signed agreement.(b) Post at the store involved herein, in Mechanicville, New York, copies of theattached notice marked "Appendix." 19Copies of said notice, to be-furnished, by theRegional Director for Region 3, shall, after being duly signed by Respondents ortheir representatives, be posted in said store by Respondents immediately uponreceipt thereof, and be maintained by them for 60 consecutive days thereafter, inconspicuous places including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision and Recommended Order what steps Respondents have takento comply herewith.20IT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it relatesto allegations of violations of Section 8(a)(1) of the Act which were found not tohave been sustained.1 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."p In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 3, in writing, within10 days from the date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectivelyin goodfaith with AmalgamatedMeat Cutters, Butcher Workmen and Store Clerks of North America, DistrictUnion Local No. 1, AFL-CIO, as the exclusive representative of all employeesin the bargainingunitdescribed below with respect to rates of pay, hours ofemployment, and other conditions of employment, and, if an understanding isreached, we will embody such understanding in a signed agreement.The bar-gaining unit is;All regular full-time and regular part-time employees, including the meatand produce department managers, and the head cashier, employed in ourMechanicville, New York, retailstore,but excluding the store manager,office clerical employees, professional employees, watchmen, guards, andsupervisors as defined in the Act.WE WILL NOT interfere with,restrain,or coerce employees by implying thatif they select the aforesaidunionas their collective-bargaining representativetheywill,asan inevitable result, suffer loss of privileges and economicdetriment.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of the right to self-organization,to joinor assist theaforesaid Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the Act, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organizationas a conditionof employment, as author-ized in Section 8(a)(3) of the Act, as modified by the Labor-ManagementRepoiting and Disclosure Act of 1959.243-084-67-vol. 159-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named or any other labor organization,except tothe extent that such right may be affected by an agreement authorized by Section8 (a) (3) of the Act, as aforesaid.THE GOLUB CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)MECHANICVILLE CENTRAL, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, FourthFloor,The 120 Building,120 Delaware Avenue,Buffalo,New York,Telephone842-3112.LocalUnionNo. 38, UnitedAssociation of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO (D. I. Chadbourne,Inc.) 1andPhillip Havill.Case 2O-CB-1297.June 15,1966DECISION AND ORDEROn February 9, 1966, Trial Examiner Paul Bisgyer issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Exam-iner further found that the Respondent had not engaged in certainother unfair labor practices and recommended that these allegationsbe dismissed.The Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.Thereafter, the GeneralCouncil filed cross-exceptions and a supporting brief, and the Charg-ing Party and the Respondent filed reply briefs.Pursuant to the provisions of Section 3 (b) of the Natonal LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the cross-exceptions, the briefs,and the entire record in this case, and hereby adopts the findings, con-1The caption of this case is corrected to include the name ofthe Employer.159 NLRB No. 36.